internal_revenue_service number release date index number -------------------------- --------------------------------- --------------------------------------------- ---------------------------------------- -------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-132608-13 date date ----------------------------------------------- taxpayer ------------------------------------------------------------ state water district year a director -------------- ------------------------------------------ ------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- -------------------------------------------------- dear ---- ------------- this letter responds to the request dated date of taxpayer for a ruling on whether all four pieces of equipment comprising elements of a sludge power plant constitute an electric generating facility that uses municipal_solid_waste to produce electricity within the meaning of sec_45 of the internal_revenue_code and thus may qualify for the tax_credit under sec_48 the representations set out in your letter follow taxpayer is a limited_liability_company formed under the laws of state that plans to build a small power plant plant on a site leased from water district construction is expected to begin in year a and the plant will be constructed with entirely new components in addition taxpayer represents that the original_use of the plant will commence with taxpayer the plant will use sludge from an adjacent sewage treatment plant owned by the water district water district plant as well as sludge imported from other sewage treatment facilities as fuel to produce renewable electricity taxpayer represents that the sludge plr-132608-13 that will be used as a fuel in the plant is solid_waste within the meaning of the solid_waste disposal act usc sec_6903 the plant will have four components a sludge bin a dryer a burner and a turbine generator water will move in a loop between the plant and the water district plant with hot water from the plant’s dryers going to heat the water district plant’s digesters and then cycling back to be reheated for use in the plant’s dryers after a de-watering device removes about of the moisture the plant will take the sludge from the water district plant pulverize and dry it burn the dried sludge powder and capture the heat in a turbine generator to generate electricity taxpayer will sell the electricity that it generates to the water district under a power purchase agreement with a term of years at a discount to approximate the price that the water district would have otherwise paid the local utility for electricity the water district will also pay taxpayer a tipping fee for taking the sludge taxpayer requests a ruling that each of the four components of the plant are part of the qualified_facility for purposes of sec_45 and are thus eligible for the credit provided in sec_48 law and analysis sec_38 provides for a general business_tax_credit that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the renewable_electricity_production_credit under sec_45 sec_45 provides a renewable_electricity_production_credit in an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources and at a qualified_facility during the year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year sec_45 defines qualified_energy_resources to include municipal_solid_waste sec_45 states that the term municipal_solid_waste has the meaning given the term solid_waste under sec_2 of the solid_waste disposal act u s c except that such term does not include paper which is commonly recycled and which has been segregated from other solid_waste as so defined sec_45 defines a qualified_facility in the case of a facility other than a facility described in paragraph sec_45 which uses municipal_solid_waste to produce electricity as any facility owned by the taxpayer that is originally placed_in_service after the date of enactment of this paragraph date and the construction of plr-132608-13 which begins before date sec_45 further provides that such term shall include a new unit placed_in_service in connection with a facility placed_in_service on or before the date of enactment of this paragraph date but only to the extent of the increased amount of electricity produced at the facility by reason of such new unit sec_48 generally provides with exceptions that are not relevant in this case that the energy_credit for any taxable_year is the energy_percentage of the basis of each energy_property placed_in_service during such taxable_year sec_48 provides that in the case of any qualified_property which is part of a qualified_investment credit facility- i such property shall be treated as energy_property for purposes of this section and ii the energy_percentage with respect to such property shall be sec_48 provides as relevant here that for purposes of sec_48 the term qualified_investment_credit_facility means any facility- i which is a qualified_facility within the meaning of sec_45 described in paragraph trash facility defined in sec_45 or of sec_45 ii which is placed_in_service after and the construction of which begins before date and iii with respect to which- i no credit has been allowed under sec_45 and ii the taxpayer makes an irrevocable election to have this paragraph apply sec_48 defines the term qualified_property for purposes of this paragraph as property- i which is- i tangible_personal_property or ii other tangible_property not including a building or its structural_components but only if such property is used as an integral part of the qualified_investment_credit_facility ii with respect to which depreciation or amortization in lieu of depreciation is iii which is constructed reconstructed erected or acquired by the taxpayer and iv the original_use of which commences with the taxpayer allowable sec_1_48-1 defines in general the term ‘ sec_38 property’ to mean property with respect to which depreciation or amortization in lieu of depreciation is allowable to the taxpayer which has an estimated_useful_life of years or more plr-132608-13 determined as of the time such property is placed_in_service and which is either i tangible_personal_property or ii other tangible_property not including a building and its structural_components but only if such other_property is used as an integral part of manufacturing production or extraction or as an integral part of furnishing transportation communications electrical energy gas water or sewage disposal services by a person engaged in a trade_or_business of furnishing any such service or is a research or storage_facility used in connection with any of the foregoing activities sec_1_48-1 states that if property is tangible_personal_property it may qualify as sec_38 property irrespective of whether it is used as an integral part of an activity or constitutes a research or storage_facility used in connection with such activity specified in sec_1_48-1 for purposes of this section the term tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures tangible_personal_property includes all property other than structural_components which is contained in or attached to a building thus such property as production machinery printing presses transportation and office equipment refrigerators grocery counters testing equipment display racks and shelves and neon and other signs which is contained in or attached to a building constitutes tangible_personal_property for purposes of the credit allowed by sec_38 further all property which is in the nature of machinery other than structural_components of a building or other inherently_permanent_structure shall be considered tangible_personal_property even though located outside a building thus for example a gasoline pump hydraulic car lift or automatic vending machine although annexed to the ground shall be considered tangible_personal_property sec_1_48-1 of the regulations states in general that in addition to tangible_personal_property any other tangible_property not including a building and its structural_components used as an integral part of manufacturing production or extraction or as an integral part of furnishing transportation communication electrical energy gas water or sewage disposal services by a person engaged in a trade_or_business of furnishing any such service or which constitutes a research or storage_facility used in connection with any of the foregoing activities may qualify as sec_38 property taxpayer has represented that the sludge that will be used as a fuel in the plant is solid_waste within the meaning of the solid_waste disposal act u s c sec_6903 thus the fuel used by the plant to produce electricity is considered municipal_solid_waste for purposes of sec_45 and is therefore a qualified_energy resource for purposes of sec_45 provided that the plant is placed_in_service before date the plant is eligible for the production_tax_credit under sec_45 taxpayer may elect under sec_48 to claim an investment_tax_credit in lieu of the production_tax_credit sec_48 provides a credit for energy_property placed_in_service during the taxable_year sec_48 provides an election to treat certain qualified_investment plr-132608-13 credit facilities as qualified_property plant because it is described in sec_45 is eligible for this election to this point we have basically restated the legal implications of taxpayer’s representations taxpayer has requested a ruling on whether each of the four components is qualified_property for purposes of the sec_48 credit to be included the components of the investment_credit facility must satisfy the definition in sec_45 sec_45 defines qualified_property with other requirements not at issue here as property which is tangible_personal_property or other tangible_property not including a building or its structural_components but only if such property is used as an integral part of a qualified_investment_credit_facility each of the four components of the plant are tangible_personal_property as defined in sec_1_48-1 in addition because plant is described in sec_45 the components are other tangible_property used as an integral part of a qualified_investment_credit_facility under sec_48 the components are of a type for which depreciation or amortization in lieu of depreciation is allowable taxpayer represents that it is constructing the plant itself out of entirely new components and that the original_use of the plant will commence with taxpayer accordingly each of the four components constitutes energy_property for purposes of sec_48 and are thus eligible for the credit provided in sec_48 this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch passthroughs special industries
